DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  the claim should be deleted as it is a duplicate of claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy (US 2012/0018979). McCoy discloses a fifth wheel hitch assembly for mounting to a towing vehicle and receiving a kingpin of a trailer (see picture 1), comprising: 
a kingpin receiving assembly including a top plate (16), a first frame member (32), and a second frame member (34); 
a mounting rail (see Para. 0007) configured to receive the kingpin receiving assembly; and 

at least one pivot bushing assembly (see figure 5) configured to selectively and adjustably engage the first frame member (32) with the second frame member (34) of the kingpin receiving assembly, the pivot bushing assembly including a bolt (38) passing through a bushing (44), a polymeric isolator (42), and an end cap (40), wherein the bolt and end cap cooperate to compress the isolator (as the bolt gets tighten by the end cap) without the bushing coming into contact with the end cap (see figure 5); and 
a vertically adjustable attachment assembly (14,12) configured to couple the kingpin receiving assembly with the mounting rail.
Regarding claim 12, wherein there is two pivot bushing assemblies, one on the right side and one on the left side.
Regarding claims 13 and 15, wherein the mounting rail is configured to couple to a vertically adjustable, anti-rattle attachment assembly as the polymeric isolator dampens rattling.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy ‘979. McCoy does not mention that the fifth wheel hitch assembly has a universal type mounting for different vehicles, however, one of ordinary skill in the art would have the understanding that the fifth wheel hitch assembly of McCoy can be mounted in different types of models of trucks, in order to exponentially sell more of the hitch assemblies, as different people drive different types of trucks; wherein different types of brackets can also be sold by the manufacturer, in order to fit different types of trucks. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found on “attachment bolt having a foot with a loop, wherein the bolt has flattened faces and the upper end of the bolt having a threaded portion that adjust a vertical position of the assembly” in combination with what has been claimed in the body of claim 1; and “The foot end includes an elongated base having a pair of opposing shoulder, said shoulders cooperating to be received within the mounting slot and sized so as to allow for rotation of the elongated base within an inner channel along an underside of the mounting rail; wherein a pull pin is selectively received through the side connection aperture proximate to the mounting rail, said pull pin engaging the elongated base to prevent rotation of the T-pin; and wherein the upper end includes a threaded portion to receive a fastener, said fastener being selectively coupled to the threaded portion so as to adjust a vertical positioning of the assembly” in combination with what has been claimed in the rest of the body of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                   

/KEVIN HURLEY/Primary Examiner, Art Unit 3611